SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 13d-1(b) AND (c) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) (Amendment No. 6) National Interstate Corporation (Name of Issuer) Common Stock, No Par Value (Title of Class of Securities) 63654U 100 (CUSIP Number) Karl J. Grafe, Esq. One East Fourth Street Cincinnati, Ohio 45202 (513) 579-2540 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) ¨ Rule 13d-1(c) ¨ Rule 13d-1(d) Page 1 of 5 Pages CUSIP NO. 63654U 100 13G Page 2 of 5 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION, NOS. OF ABOVE PERSONS American Financial Group, Inc.31-1544320 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Ohio Corporation 5 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER 6 SHARED VOTING POWER - - - 7 SOLE DISPOSITIVE POWER SHARED VOTING POWER 8 SHARED DISPOSITIVE POWER - - - 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTINGPERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 52.46% 12 TYPE OF REPORTING PERSON* CO CUSIP NO. 63654U 100 13G Page3 of 5 Pages Item 1(a) Name of Issuer National Interstate Corporation Item 1(b) Address of Issuer's Principal Executive Offices. 3250 Interstate Drive, Richfield, OH44286 Item 2(a) Names of Person Filing American Financial Group, Inc. Item 2(b) Address of Principal Business Office, or if None, Residence 301 East Fourth Street, Cincinnati, Ohio 45202 Item 2(c) Citizenship Ohio Corporation Item 2(d) Title of Class of Securities Common Stock, no par value Item 2(e) Cusip Number 63654U 100 Item 3 If this statement is filed pursuant to Sections 240.13d-1(B) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act(15 U.S.C. 78o) (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C.78c) (c) o Insurance company as defined in section 3(a)(19) of theAct 15 U.S.C. 78c) (d) o Investment company registered under section 8 of theInvestment Company Act of 1940 (15 U.S.C. 80a-8) (e) o An investment adviser in accordance with Section 240.13d-1(b)(1)(ii)(e) (f) o An employee benefit plan or endowment fund in accordancewith Section 240.13d-1(b)(1)(ii)(F) (g) x A parent holding company or control person in accordancewith Section 240.13d-1(b)(1)(ii)(G) (h) o A savings association as defined in Section 3(b) of theFederal Deposit Insurance act (12 U.S.C. 1813) (i) o Achurch plan that is excluded from the definition of aninvestment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) o Group, in accordance with Section 240.13d-1(b)(1)(ii)(J) CUSIP NO. 63654U 100 13G Page4 of 5 Pages Item 4 Ownership. (a) Amount Beneficially Owned: (b) Percentage of Class: 52.46% (c) Number of shares as to which such person has: (i)Sole power to vote or direct the vote: (ii)Shared power to vote or direct the vote: none (iii)Sole power to vote or direct the disposition of: (iv)Shared power to dispose or direct the disposition of: none Item 5 Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following Item 6 Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. N/A Item 8 Identification and Classification of Member of the Group. N/A Item 9 Notice of Dissolution of Group. N/A Item 10 Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired in the ordinary course of business and were not acquired for the purpose of and do not have the effect of changing or influencing the control of the issuer of such securities and were not acquired in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO. 63654U 100 13G Page5 of 5 Pages After reasonable inquiry and to the best knowledge and belief of the undersigned, it is hereby certified that the information set forth in this statement is true, complete and correct. AMERICAN FINANCIAL GROUP, INC. Dated: January 31, 2012 By: /s/Karl J. Grafe Karl J. Grafe, Vice President
